Citation Nr: 1007502	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-29 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for major depressive disorder.  

3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, with limitation of motion, 
currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to 
June 1975.  He also served in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.                 

In July 2009, the Veteran appeared at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is in the record.  At the July 2009 
video conference hearing, the Veteran withdrew from appellate 
consideration the issue of entitlement to service connection 
for hypertension.  

The issues of entitlement to an initial evaluation in excess 
of 30 percent for major depressive disorder, and entitlement 
to an increased rating for degenerative disc disease of the 
lumbar spine with limitation of motion, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran was treated for one episode of bronchitis 
during service and a chest x-ray was reported to be 
compatible with basal peribronchitis; however, a subsequent 
chest x-ray was reported to show no significant abnormalities 
and upon the Veteran's ETS (expiration of term of service) 
examination, the Veteran's lungs and chest were clinically 
evaluated as "normal."   

2.  There is no post-service medical or x-ray evidence of a 
chronic lung disease until many years after the Veteran's 
separation from the military, and the preponderance of the 
evidence weighs against a nexus between a current diagnosis 
of a lung disease, to include bronchitis, chronic obstructive 
pulmonary disease (COPD), and emphysema, and any incident or 
finding recorded during service; the only competent opinion 
addressing the pertinent nexus question opposes, rather than 
supports, the contended causal relationship.


CONCLUSION OF LAW

Service connection for a pulmonary disorder, to include 
bronchitis, COPD, and emphysema, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.




Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2007 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2007 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
December 2007 RO decision that is the subject of this appeal 
in its July 2007 letter.  With respect to the Dingess 
requirements, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim, as well as the type of evidence necessary to 
establish a rating or effective date of an award (see July 
2007 letter from RO), and such notice was provided prior to 
the initial decision of the RO.  See Dingess, supra.  
Accordingly, the RO provided proper VCAA notice at the 
required time.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive a VA examination in October 2007, which was thorough 
in nature and provided a competent opinion addressing the 
contended causal relationship between service and the 
Veteran's current pulmonary disorder.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal; the VA has no further duty to provide an examination 
or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009).  See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The Board notes that for claims filed after June 9, 1998, 
such as the Veteran's claim, a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the Veteran's use of 
tobacco products during service.  See 38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300.    

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.







III.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of COPD.  The records show that in 
July 1973, the Veteran was treated for complaints of chest 
pain.  At that time, the examiner stated that the Veteran had 
experienced substernal sharp pain for the past four days.  
The Veteran denied any trauma.  The diagnosis was 
"costochondritis?"  In March 1974, the Veteran had x-rays 
taken of his chest.  The x-rays were reported to show lung 
fields that were free of confluent or active specific 
disease; findings suggested mild emphysema and nonspecific 
pulmonary fibrosis.  It was reported that slight accentuation 
of basal markings could represent nonspecific peribronchitis.  
Pleural spaces were clear.  The impression was "compatible 
with basal peribronchitis, nonspecific; clinical correlation 
necessary."  In April 1974, the Veteran was treated for 
complaints of mild chronic cough and shortness of breath.  
The examiner noted that the Veteran smoked one to two packs 
per day.  The impression was probable mild chronic 
bronchitis.  The Veteran subsequently had an x-ray taken of 
his chest.  The x-ray was reported to show no significant 
abnormalities.  In January 1975, the Veteran underwent an ETS 
examination.  At that time, his lungs and chest were 
clinically evaluated as "normal."  

Private medical records show that in October 1985, the 
Veteran had an x-ray taken of his chest.  The x-ray was 
reported to be normal.  

Service treatment records from the Veteran's period of 
service with the Army National Guard show that in October 
1988, the Veteran was running during a physical testing 
exercise when he had a sudden onset of chest tightness and 
dyspnea.  He rested for 20 minutes and his symptoms subsided.  
The Veteran was placed on light duty for one week.  In 
December 1988, the Veteran underwent a periodic physical 
examination.  At that time, in response to the question as to 
whether the Veteran had ever had or if he currently had 
asthma, shortness of breath, pain or pressure in chest, 
and/or chronic cough, he responded "no."  The Veteran's 
lungs and chest were clinically evaluated as "normal."   

In November 1992, the Veteran underwent a VA examination.  At 
that time, the Veteran's lungs were clear and he was 
diagnosed as a healthy male.  

VA Medical Center (VAMC) outpatient treatment records show 
that in January 2003, the Veteran had an x-ray taken of his 
chest.  The x-ray was reported to show that the lungs were 
aerated bilaterally.  There was no focal mass or 
consolidation.  Prominent markings and increased lung volume 
suggested a component of COPD may be present.  The diagnoses 
were the following: no acute disease and component of COPD.     

In July 2003, the Veteran underwent a VA examination.  At 
that time, he stated that he started smoking when he was 12 
years old.  He indicated that at present, he smoked one pack 
per day.  According to the Veteran, he had COPD.  Following 
the physical examination, the pertinent diagnosis was chronic 
smoker with emphysema.  

In May 2007, the Veteran filed a claim of entitlement to 
service connection for a pulmonary disorder.  Specifically, 
he stated that during service, he was diagnosed with chronic 
bronchitis and emphysema.  According to the Veteran, after 
his discharge, he continued to experience bronchitis and 
emphysema.  

VAMC outpatient treatment records show that in May 2007, the 
Veteran had an x-ray taken of his chest.  The x-ray was 
reported to show no areas of consolidation and no pleural 
effusion.  There had been no changes since the Veteran's 
August 2005 chest x-ray.  The impression was no consolidation 
or effusion.  

A VA examination was conducted in October 2007.  At that 
time, the examiner stated that he had reviewed the Veteran's 
claims file.  The examiner noted that the Veteran's service 
treatment records showed that he had a one-time episode of 
bronchitis during service.  The examiner indicated that 
according to the Veteran, he continued to experience 
bronchitis intermittently after his discharge.  The Veteran 
noted that he had an infection once or twice a year and that 
he would develop dyspnea upon prolonged walking.  At the time 
of the October 2007 physical examination, the Veteran had an 
x-ray taken of his chest.  The x-ray was reported to be 
normal.  Following the physical examination and a review of 
the Veteran's x-ray, the examiner diagnosed the Veteran with 
bronchitis.  The examiner also noted that VAMC outpatient 
treatment records showed that the Veteran was receiving 
treatment for COPD.  The examiner opined that the Veteran's 
development of chronic bronchitis/COPD was less likely as not 
(less than 50/50 probability) caused by or a result of the 
single acute episode of bronchitis in the service.  According 
to the examiner, chronic bronchitis/COPD was caused by or a 
result of many years of cigarette smoking.  A single one-time 
episode of acute bronchitis did not lead to its chronicity.  
The examiner reported that cigarette smoking caused damage to 
the respiratory bronchioles causing increased mucus 
production, leading to bronchoconstriction.  It could also 
cause damage to the alveolar linings, such as what happened 
in emphysema.  

In July 2009, the Veteran testified, via a video conference, 
before the undersigned acting Veterans Law Judge.  At that 
time, the Veteran testified that he had a history of 
shortness of breath.  He reported that the first time he was 
given any medication for his bronchitis was in May or June 
2002.  The Veteran stated that while he was in the Army 
National Guard, he did not seek treatment for any pulmonary 
problem.  In response to the question of whether any doctor 
had told him that his currently diagnosed pulmonary condition 
was related to his in-service diagnosis of bronchitis, he 
responded "no."  


IV.  Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a pulmonary 
disorder, to include bronchitis, COPD, and emphysema.  In 
this regard, the Board recognizes that the Veteran's service 
treatment records show that in March 1974, x-rays of the 
Veteran's chest were reported to be compatible with basal 
peribronchitis.  In addition, in April 1974, he was diagnosed 
with probable mild chronic bronchitis.  However, a subsequent 
chest x-ray was reported to show no significant 
abnormalities.  In addition, in the Veteran's January 1975 
ETS examination, the Veteran's lungs and chest were 
clinically evaluated as "normal."  The Board also notes 
that after the Veteran's discharge, he served with the Army 
National Guard, and in a December 1988 periodic physical 
examination, the Veteran's lungs and chest were once again 
clinically evaluated as "normal."  Moreover, private 
medical records show that an October 1985 chest x-ray was 
reported to be normal.  

The first post-service evidence of record of a pulmonary 
disorder is in January 2003, over 27 years after the 
Veteran's separation from the military.  According to VAMC 
outpatient treatment records, a January 2003 chest x-ray was 
reported to reflect a component of COPD.  With respect to 
negative evidence, the Court held that the fact that there 
was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints].   

The evidence of record includes current diagnoses of 
pulmonary disorders.  In a July 2003 VA examination, the 
Veteran was diagnosed with emphysema.  In addition, in an 
October 2007 VA examination, the Veteran was diagnosed with 
bronchitis.  In regard to whether the Veteran currently has 
COPD, the Board recognizes that there is conflicting evidence 
of record.  As noted above, a January 2003 chest x-ray was 
reported to reflect a component of COPD.  In addition, VAMC 
outpatient treatment records show intermittent treatment for 
COPD.  However, current chest x-rays have been negative for 
any evidence of COPD.  VA chest x-rays taken in May and 
October 2007 have been reported to be normal.  Nevertheless, 
even accepting as true that the Veteran currently has COPD, 
the Board notes that in this case, there is no medical 
evidence that links a current pulmonary disorder, to include 
bronchitis, COPD, and emphysema, to the Veteran's period of 
active service.  In fact, the only competent medical opinion 
that addressed the contended causal relationship weighs 
against the claim.  In the October 2007 VA examination 
report, the examiner opined that the Veteran's development of 
chronic bronchitis/COPD was less likely as not (less than 
50/50 probability) caused by or a result of the single acute 
episode of bronchitis in the service.  Rather, the examiner 
linked the Veteran's bronchitis/COPD to his history of 
cigarette smoking.  According to the examiner, smoking caused 
damage to the respiratory bronchioles causing increased mucus 
production, leading to bronchoconstriction.  The Board finds 
that the examiner provided adequate rationale for this 
opinion.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008).  Thus, the only medical opinion of record is against 
the contended causal relationship.

The Veteran, in essence, has asserted continuity of 
respiratory symptomatology from the in-service episode of 
bronchitis to the diagnoses of lung disease reported in 
recent years, to include bronchitis, COPD, and emphysema.  
See 38 C.F.R. § 3.303.  However, as stated above, the first 
post-service evidence of record of a pulmonary disorder is in 
January 2003, over 27 years after the Veteran's separation 
from the military.  This lengthy period without relevant 
findings is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson, 
supra.  

The Board is cognizant that the Veteran contends that he has 
a pulmonary disorder that is attributable to service.  The 
Veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu, 2 Vet. App. at 492.  

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the Veteran's contended pulmonary 
disorder is not the type of disability that can be diagnosed 
by a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Thus, while the Veteran is competent to report 
what comes to him through his senses, such as difficulty 
breathing, he does not have medical expertise to diagnose a 
specific disability or disorder of the lungs.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, he 
cannot provide a competent opinion regarding diagnosis or 
causation.

The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, the record is 
devoid of contemporaneously recorded post-service medical 
evidence of any complaints, or clinical findings or X-ray 
evidence indicative of a lung disability until many years 
after the Veteran's separation from the military.  The gap of 
time of between service and the first medical or X-ray 
evidence of a diagnosis of a disorder is, in itself, 
significant and it weighs against the Veteran's claim.  See 
Maxson, supra.  

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for a 
pulmonary disorder, to include bronchitis, COPD, and 
emphysema, must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a pulmonary disorder, 
to include bronchitis, COPD, and emphysema, is denied.  



REMAND

In the July 2009 video conference hearing, the Veteran 
testified that with respect to his service-connected 
degenerative disc disease of the lumbar spine, he had 
limitation of motion of his lumbar spine, with pain on 
motion.  According to the Veteran, due to his low back 
disability, he had to walk with a cane.  He also stated that 
since his last VA examination in February 2009, his low back 
symptomatology had worsened.  The Veteran indicated that in 
approximately May 2009, he developed numbness down his left 
leg to his foot.  

In light of the above and the Veteran's statements regarding 
the worsening of his symptoms, the RO must afford the Veteran 
a new examination.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one).

In the July 2009 video conference hearing, the Veteran also 
stated that he had last received treatment for his service-
connected low back disability at the VAMC in Las Vegas, 
Nevada, in December 2008.  A rating sheet further notes that 
a future examination for the spine was to be scheduled in 
February 2010.  In addition, with respect to his service-
connected depression, he noted that he had last received 
treatment at the Las Vegas VAMC for his depression in June 
2009.  In this regard, while the evidence of record includes 
Las Vegas VAMC outpatient treatment records from January 2003 
to August 2008, there are no additional records from that VA 
facility dated subsequent to August 2008.  Inasmuch as the VA 
is on notice of the existence of additional records, these 
records should be obtained prior to any further appellate 
review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).





Accordingly, the case is REMANDED for the following action:

1.  Request copies of the outpatient 
treatment records from the Las Vegas VAMC 
from August 2008 to the present including 
any scheduled VA examinations. All records 
received should be associated with the 
claims file.

2.  After any additional evidence has been 
obtained and added to the record, the RO 
must schedule the Veteran for a VA 
orthopedic/neurological examination to 
determine the current severity of his 
lumbosacral spine disability, to include 
any neurological manifestations affecting 
either lower extremity.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated testing should be conducted.  

The examiner is requested to record 
pertinent medical complaints, symptoms, 
and clinical findings.  Specifically, the 
examiner should perform full range of 
motion studies of the lumbosacral spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address whether 
and to what extent there is likely to be 
additional range of motion loss due to any 
of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain limits functional 
ability during flare-ups or with activity.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should determine the nature, 
extent, and severity of any associated 
nerve impairment (e.g., radiculopathy) 
that may be present.  If there is such 
impairment, the examiner should determine 
which nerve groups are involved with the 
radiculopathy, and characterize the 
overall neurological impairment in each 
lower extremity as mild, moderate, 
moderately severe, or severe.

The examiner should also determine 
whether, and if so to what extent, the 
Veteran has experienced incapacitating 
episodes of intervertebral disc syndrome 
due to his service-connected lumbosacral 
spine disability.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician.

Last, the examiner should describe any 
functional effects the lumbar spine 
disability has on the Veteran's 
employability.

A complete rationale for all opinions 
expressed must be provided.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  In regard to the Veteran's 
service-connected low back disability, 
consideration should be given to the 
assignment of separate ratings for 
associated neurological abnormalities, to 
include radiculopathy of either lower 
extremity, if found.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  If any 
claim remains denied or not granted to the 
Veteran's satisfaction, the RO must 
provide the Veteran and his representative 
a supplemental statement of the case and 
an appropriate period of time should be 
allowed for response. Thereafter, the case 
should be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


